DETAILED ACTION
Response to Arguments
112(a) rejection of claims 4-7 and 12-15 have been withdrawn.
Applicant’s arguments with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 rejections of claims 1, 9, and 17 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the specification does not indicate that the inventors had possession of the details of particular software or instructions that would implement "clipping.” Applicants’ specification fails to disclose the word “clipping” or “clip.” The specification is silent as how the inventor has chosen to perform this function and what types of results are needed to perform 
Regarding claims 5-7, they are dependent on claim 4 and do not cure above deficiency.
Regarding claims 12-15, they are apparatus claims corresponding to method claims 4-7. Therefore, they are rejected for the same reasons as corresponding method claims.


Allowable Subject Matter
Claims 1, 3, 8-9, 11, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Zhang (US 2018/0185609) discloses a data collector 20 including a camera that acquires an image in front of a target screen (Figs.5-6 and ¶85 camera, data collector 20 or data collector 200, captures the baby rubbing eyes and the baby watches the video sub-content on target screen, display 500 or player 40; the shooting range of the camera covers an area in front of the target screen because the camera captures the baby and the baby also watches the display), and the terminal device is connected with the target camera by a wire or via a local area network (Figs.5-6 and ¶98 wireless transceiver). Zhang discloses analyzing the user attribute information to determine a playing video of the target screen, the playing video comprising a video suitable for a user corresponding to the user attribute information (Fig.1 and ¶¶39-44 matching the current data of the user acquired and determining video content to play on a target screen). 
Fu et al (US 2018/0004365) discloses disclose inputting the to-be-processed image into a pre-trained user attribute recognition model, to obtain user attribute information of a user corresponding to a user image included in the to-be- processed image, the user attribute recognition model representing 
However, neither Fu nor Zhang discloses in response to receiving a user attribute information acquiring request sent by a first terminal device, sending the obtained user attribute information to the first terminal device (Fig.2 and ¶), wherein the first terminal device is configured to analyze the user attribute information to determine a playing video of the target screen, the playing video comprising a video suitable for a user corresponding to the user attribute information (Fig.1 and ¶¶39-44 matching the current data of the user acquired and determining video content to play on a target screen).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486